Appeal from the decision of a circuit judge, reversing the sentence or decree of a surrogate against the validity of a will. The chancellor decided, that upon an appeal from the decision-of a surrogate, in such a case the surrogate’s return should state who propounded the will before him ; when the proceedings to prove it were instituted ; who were ascertained by him to be the next of kin of the decedent, and which of them, if any, were infants ; who were cited to attend upon the proving of the will; and who did in fact attend and litigate the will before him.
That upon an appeal to a circuit judge from a surrogate, the appellant should present a petition of appeal naming persons who are interested in sustaining the decree of the surrogate, as the next of kin of the decedent, and making at least all those who appeared before the surrogate, in opposition. to the appellants, parties to such appeal.
That the petition should also pray that a day may be fixed for the persons thus made respondents, and the appellants, to be heard on such appeal; so that due notice of the hearing may be given to such of the parties as are entitled to appear io sustain the decision of the surrogate.
And that if either of the respondents is an infant who has *70report of commissioners in partition denied, but without costs to either party.